Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-6, 9-16 and 19-20 in the reply filed on 12/16/2020 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 9, 11-16 and 19-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Tsai (US Patent Publication 2015/0347432).
Regarding claims 1 and 11, Tsai discloses 
a computer-implemented method (abstract):
a system comprising: one or more processors; and a non-transitory computer readable storage medium comprising instructions that when executed by the one or processors cause the one or more processors to perform operations ([0099] Various embodiments of the invention may be implemented at least in part in any conventional computer programming language. For example, some embodiments may be implemented in a procedural programming language (e.g., “C”), or in an object oriented programming language (e.g., “C++”). Other embodiments of the invention may be implemented as preprogrammed hardware elements (e.g., application specific integrated circuits, FPGAs, and digital signal processors), or other related components. [0100] In some embodiments, the disclosed apparatus and methods (e.g., see the various flow charts described above) may be implemented as a computer program product for use with a computer system. Such implementation may include a series of computer instructions fixed either on a tangible medium, such as a computer readable medium (e.g., a diskette, CD-ROM, ROM, or fixed disk) or transmittable to a computer system, via a modem or other interface device, such as a communications adapter connected to a network over a medium. [0101] The medium may be either a tangible medium (e.g., optical or analog communications lines) or a medium implemented with wireless techniques (e.g., WIFI, microwave, infrared or other transmission techniques). The series of computer instructions can embody all or part of the functionality previously described herein with respect to the system. ) comprising:
in an on-line social network system, maintaining company pages representing respective company entities, ( [0035] Referring to FIG. 1, a web server 100 may be configured to communicate over the Internet with one or more requesting device 110 in order to serve requested website content to the requesting device 110.  The requesting devices 110 may request the website content using any electronic communication medium, communication  wherein each company page has respective company features, the company features including fielded data, connectedness data, and event data ( [0039] The web server 100 may be configured to communicate electronically with one or more data stores in order to retrieve information from the data stores. [0042] The web server 100 may be configured to analyze a plurality of aspects of the user's social media engagement and to provide, through the interface on the user's device 105, displays conveying the results of the analysis to the user.  In one aspect, the web server 100 may provide a contact importance score for one or more of the user's contacts.  The contact importance score may depend on several factors, including without limitation: the contact type, such as an individual, member/subscriber or non-member, business, critic/press, and the like; the contact's geographic location; the contact's industry of employment; the contact's purchase history; the contact's history of online interactivity with the user; and the contact's own social/online media reach, including metrics such as number of followers or subscribers, posting (i.e., presentation of new media content) frequency on various websites, and the like.  The factors may further include one or more scores for the contact that are generated by a separate scoring algorithm. [0043] The web server 100 may also determine whether the contact uses any particular services, and may adjust the contact importance score accordingly.  For example, the web server 100 may produce contact importance scores for the user via the Website Builder application, offered by GoDaddy Operating Company, LLC ("GoDaddy"), and in this environment the web server 100 may determine whether the user uses any other of GoDaddy's small  [0048] The interaction data collected at step 200 may further include information pertaining to the entity (i.e., entity data) that authored or otherwise made available each collected post.  In some embodiments, the entity data may include data that can be obtained from the entity's user profile on whichever platform hosts the post.  Specifically, the entity data may include the entity's user name, real name or business name, email address or other contact information, geographic location, employer, and other biographical information as it may be obtained from the entity's user profile.  It will be understood that the type of data that can be obtained may depend on the service (i.e., platform) that is hosting the relevant post.  In some embodiments, the entity data may include such biographical data as described above, but obtained from another source.  For example, ;
using respective features of the company pages and information regarding activity of members of the on-line social network system with respect to the company pages to train a machine learning model, ( [0056] Referring again to FIG. 2, if the user does not select the feed entry at step 225, the web server 100 may interpret the user's failure to select the entry as an indication that the interaction or entity associated with the entry is not as important to the user as was calculated at step 215. The web server 100 may wait for a predetermined amount of time to pass, or for a predetermined number of other entries to be selected, before determining that a particular unselected entry is not relevant to the user. In such a case, at step 235 the web server 100 may update the contact importance scoring algorithm, causing it to “learn” that the calculation for that contact is faulty for some reason. Over time, a collection of faulty calculations may exhibit commonalities in their data that the web server 100 may identify. The web server 100 may thereby improve the contact importance scoring algorithm by emphasizing or de-emphasizing factors or components of the score to produce more consistently relevant results. [0061] Referring to FIG. 5, to calculate and present the user's engagement score, the web server 100 may first collect engagement data, at step 500.  The engagement data may include web presence data describing the user's web presence.  The web presence data may include any data that the user has himself made available via an online platform (herein "user-posted data").  Non-limiting examples of user-posted data include the user's website, data from user profiles, postings of original content (e.g., blog posts, status  [0077] At step 830, the web server 100 may use the information collected by monitoring the interactions to update the algorithm it uses to identify content. In some embodiments, the web server 100 may adjust the ratio of original content to public content that it identifies as potential content, based on which type of content receives better quality or quantity of interactions when posted by the user. In some embodiments, the web server 100 may identify keywords within particularly popular (i.e., widely viewed, widely shared, high volume of comments, or any other suitable relative metric for comparing interactivity with posts) posted content and may weight those keywords higher as seeds in subsequent potential content identification (step 805). The web server 100 may then return to the content identification step 805 to continue identifying potential content using the updated algorithm.), the machine learning model to calculate a predicted engagement level label indicating positive or negative prediction that a company page representing a company entity in the on-line social network system will receive member activity in the on-line social network system periodically for a certain duration of time. ([0056] Referring again to FIG. 2, if the user does not select the feed entry at step 225, the web the machine learning model to calculate a predicted engagement level label indicating positive or negative prediction that a company page representing a company entity in the on-line social network system will receive member activity in the on-line social network system periodically for a certain duration of time), is directed to non-functional descriptive ;
based on results produced by the machine learning model with respect to at least a subset of the company pages and respective features of the subset of the company pages, identifying quality features from the company features for determining an engagement level of a company page from the company pages ( [0027] The method may include collecting engagement data that includes the interaction data and web presence data, and calculating one or more components of the engagement score from the engagement data; the engagement score may be calculated using the components of the engagement score.  The method may further include presenting to the user one or more recommendations for improving the engagement score.  The recommendations may correspond to an age of the user's business.  The method may further include determining the age of the user's business within a business lifecycle framework.  The components of the engagement score may correspond to one or more best practices of an industry of the user's business. [0058] The web server 100 may further use the interactive data, as collected at step 200 of FIG. 2 or as formatted into the single feed described above, to appraise the user's social media presence and to recommend actions that may improve the user's social media and other online presences.  In some embodiments, the web server 100 may analyze the interaction data, either on its own or in combination with other web presence data or with comparative data, to produce an engagement score for the user.  The engagement score may be relative to an ascertainable set of best practices for the user's industry.  That is, businesses in different industries may use different online platforms with varying frequency to engage their customers and potential customers.  For example, a hair ; 
accessing a subject company page representing a subject company entity in the on-line social network system (Fig. 5 and [0065] At step 510, the web server 100 may calculate the ; 
using at least one processor, determining quality level of the subject company page based on values of the quality features associated with the subject company page (Fig. 5 and [0065] At step 510, the web server 100 may calculate the engagement score by comparing each calculated component to its associated industry best practice, and then combining the resulting comparison data to produce the engagement score.  The comparison data may be a percentage, a ratio, or a numerical value representing the difference between the calculated component value and the best practice value.  For example: if the industry best practice is to post new content five times per day, and the user is only posting an average of four times per day, the user has an 80% score for that component; if the industry best practice is to respond to a contact's direct message within six hours, and the user is averaging five hours in response time, the user has a 100% score for that component (alternatively, the faster response time than best practice might be considered a negative, and the user may receive less than a 100% for the component (e.g., 84%)).  If these two example components were the only components of the engagement score and were equally weighted, the calculated engagement score would be 90%.  In some embodiments, however, the components may have different weights, and the weights may change over time in accordance with changing practices or trends in collected data, as described above with respect to calculating the contact importance score. [0066] At step 525, the web server 100 may display the engagement score to the user via the user's device 105.  In some embodiments, the engagement score may be displayed on its own, while ;
assigning to the subject company page a flag indicating the determined quality level ([0066] At step 525, the web server 100 may display the engagement score to the user via the user's device 105. In some embodiments, the engagement score may be displayed on its own, while in other embodiments step 525 comprises displaying a score overview screen that includes the engagement score along with useful information that may be derived for the user by the web server 100 from the data collected at step 500. FIG. 6 illustrates an example score overview screen 600 presenting the engagement score in the form of a thermometer 605 displaying the engagement score as a percentage. [0068] If a recommendation is needed, the web server 100 may review the comparison data to identify which analyzed factors within the component do not satisfy the industry best practices (i.e., meet or exceed the recommendation threshold). The web server 100 then generates a recommendation, which may be a recommended action that will bring the user's online engagement into line with the best practices. The recommendation may be displayed to the user in the recommendation summary ; and
storing the flag as associated with the subject company page [0066] At step 525, the web server 100 may display the engagement score to the user via the user's device 105. In some embodiments, the engagement score may be displayed on its own, while in other embodiments step 525 comprises displaying a score overview screen that includes the engagement score along with useful information that may be derived for the user by the web server 100 from the data collected at step 500. FIG. 6 illustrates an example score overview screen 600 presenting the engagement score in the form of a thermometer 605 displaying the engagement score as a percentage. [0068] If a recommendation is needed, the web server 100 may review the comparison data to identify which analyzed factors within the component do not satisfy the industry best practices (i.e., meet or exceed the recommendation threshold). The web server 100 then generates a recommendation, which may be a recommended action that will bring the user's online engagement into line with the best practices. The recommendation may be displayed to the user in the recommendation summary 615 (step 525), or in a detailed recommendations screen 700, as shown in FIG. 7 (step 530). The example detailed recommendations screen 700 presents the engagement score thermometer 605, and presents the recommendations divided into sections that correspond to the components of the engagement score. [0040] A data store may be any repository of information that is or can be made freely or securely accessible by the web server 100. Suitable data stores include, without .
Regarding claims, 4 and 14, Tsai discloses:
wherein the connectedness data comprises a number of member profiles that include a social link indicating that they follow the subject company page ( [042] The contact importance score may depend on several factors, including without limitation: the contact type, such as an individual, member/subscriber or non-member, business, critic/press, and the like; the contact's geographic location; the contact's industry of employment; the contact's purchase history; the contact's history of online interactivity with the user; and the contact's own social/online media reach, including metrics such as number of followers or subscribers. [0050] At step 210, the web server 100 may collect contact data for one or more of the contacts identified at step 205. The contact data may include any of the data collected as entity data described above, and may further include data pertaining to the contact's past interactions with the user's business, and data pertaining to any factor of the contact importance score. Example contact data includes, without limitation: data related to purchase history, such as dates and amounts of purchases, products purchased and amounts thereof, and the like, as well as aggregate and/or trend analysis of such purchase data; data related to the contact's online interactions with the user and/or the user's business, such as an accounting of previous posts made by the contact to or about the business (including dates and content of posts); data related to the contact's online presence, such as website addresses, social networks on which the contact has a user profile, frequency of posts on any of the contact's online platforms, frequently visited websites, and the like; data related particularly to the contact's social networking presences (as it may differ from the contact's general online presence data), such as the number of friends, followers, or subscribers to the contact's user profiles or news feeds. [051] A higher score indicates a better capacity to drive business to the user, and the capacity  [0060] The user's engagement score may further include comparative data of the user's online presence to those of its competitors. As described further below, the web server 100 may identify one or more of the user's competitors and analyze elements of the competitors' websites, social networks, and other online platforms. Suitable aspects for comparison may depend on the industry and its best practices, and may include, without limitation: presence on a particular online platform, and type and frequency of posts thereon; size of social networks (e.g., for a particular platform, number of followers in the first generation (i.e., direct) and second generation (i.e., followers of followers)); type and amount of common followers; frequency and content of views, shares, comments, reviews, etc., on .
Regarding claims, 5 and 15 Tsai further discloses:
wherein the connectedness data comprises a number of member profiles that include a reference to the company in a designated field ([0047] In particular, interaction data may include text, images, hyperlinks, and other HTML and metadata that make up a “post” that is directed at or mentions the user's business. [0052] As illustrated, subsequent to the collection of interaction data at step 200, and in conjunction with the generation of costumer importance scores, at step 250 the web server 100 may organize the interaction data into a folder structure that is conducive to the user's access. For example, the data may be organized by type of post (i.e., direct message, semi-private or public message, “mention” in a post), by platform or service, or by content. [0061] Referring to FIG. 5, to calculate and present the user's engagement score, the web server 100 may first collect engagement data, at step 500. The engagement data may include web presence data describing the user's web presence. The web presence data may include any data that the user has himself made available via an online platform (herein “user-posted data”). Non-limiting examples of user-posted data include the user's website, data from user profiles, postings of original content (e.g., blog posts, status updates, uploaded images, and the like), shared content (e.g., retweeted TWITTER posts or FACEBOOK shares), emails and sent personal messages, replies to messages, comments in conversations or threads, and other data posted by the user. The web presence data may further include any data mentioning, or otherwise relevant to, the user's business, which other entities have put online (herein “entity-posted data”).) .
Regarding claims 8 and 16 (18) Tsai further discloses:
wherein the event data comprises an edit to any of the fielded data in the subject company page (([0039] The web server 100 may be configured to communicate electronically with one or more data stores in order to retrieve information from the data stores. [0042] The web server 100 may be configured to analyze a plurality of aspects of the user's social media engagement and to provide, through the interface on the user's device 105, displays conveying the results of the analysis to the user.  In one aspect, the web server 100 may provide a contact importance score for one or more of the user's contacts.  The contact importance score may depend on several factors, including without limitation: the contact type, such as an individual, member/subscriber or non-member, business, critic/press, and the like; the contact's geographic location; the contact's industry of employment; the contact's purchase history; the contact's history of online interactivity with the user; and the contact's own social/online media reach, including metrics such as number of followers or subscribers, posting (i.e., presentation of new media content) frequency on various websites, and the like.  The factors may further include one or more scores for the contact that are generated by a separate scoring algorithm. [0043] The web server 100 may also determine whether the contact uses any particular services, and may adjust the contact importance score accordingly.  For example, the web server 100 may produce contact importance scores for the user via the Website Builder application, offered by GoDaddy Operating Company, LLC ("GoDaddy"), and in this environment the web server 100 may determine whether the user uses any other of GoDaddy's small business services, such as its online store or invoicing and bookkeeping services. [0046] FIG. 2 illustrates a method performed by the web server 100 for generating and providing the contact .
Regarding claims, 9 and 19 Tsai further discloses:
comprising monitoring and storing the event data associated with the subject company page ([0076] Referring back to FIG. 8, at step 815 the web server 100 receives the content selection from the user via the post interface 955. At step 820, the web server 100 may post the content according to the user's selections. That is, the web server 100 may post the selected content to the selected platforms immediately, or at a strategic time set by the user or identified by the web server 100. At step 825, the web server 100 may monitor interaction of the user's audience with the posted content. The web server 100 may track any type of interaction with the content, such as views, amount of time spent viewing, whether particular contacts viewed, other links within content followed, products purchased, shares by viewers and new traffic therefrom, comments, and the like. In some embodiments, tracking the interaction may include collecting interaction data as described above with respect to step 200. [0079] The social engagement analysis and content recommendation tools described above may be provided to the user via the described interface for one or more user devices 105. In some embodiments, the interface may be provided in one or more standalone software applications, including smartphone or web-based applications that perform one or more of the described functions. In some embodiments, the interface may be provided to a user of a website building tool that can facilitate initial generation of the user's website, as well as continuing updates of the website and of the user's presence on other online platforms as the user provides access to them. [0077] At step 830, the web server 100 may use the information .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Sahai (US Patent Publication 2016/0034111).
Regarding claims 2 and 12,
Tsai does not explicitly disclose: 
an inflection analysis to determine respective thresholds for the one or more of the quality features.
However, Sahai, which is directed to assessing the effectiveness of web content exchange and/or the effectiveness of a presenter(s) of the same further teaches an inflection point analysis in order to determine limits of engagement (lower point or higher point).
an inflection analysis to determine respective thresholds (Sahai [067] The user's computer renders the provided timeline to its display at step 710, and at step 712, the user selects one or more points of interest as by hovering a pointer along any desired point of a graph. Turning briefly to FIG. 5B, there are shown two discrete user selected points of interest. User selected point of interest 806 is a point along timeline 804 indicating that attendance of the hosted online interaction was at its maximum. Likewise, user selected point of interest 810 also lies along the attendance timeline 804, but shows an inflection point at which point attendance began to drop precipitously well before the end point.)
an inflection analysis to determine respective thresholds for the one or more of the quality features since such improvement in the system of Tsai is just a combination of prior art elements that yield to predictable results such as allowing the system to determine the engagement or the quality of different features began to drop or its at its highest as disclosed by Sahai.).
Regarding claims 3 and 13, Tsai further discloses:
wherein the determining of the quality level of the subject company page comprises using the determined respective thresholds for the one or more of the quality features (Fig. 5 and [0065] At step 510, the web server 100 may calculate the engagement score by comparing each calculated component to its associated industry best practice, and then combining the resulting comparison data to produce the engagement score.  The comparison data may be a percentage, a ratio, or a numerical value representing the difference between the calculated component value and the best practice value.  For example: if the industry best practice is to post new content five times per day, and the user is only posting an average of four times per day, the user has an 80% score for that component; if the industry best practice is to respond to a contact's direct message within six hours, and the user is averaging five hours in response time, the user has a 100% score for that component (alternatively, the faster response time than best practice might be considered a negative, and the user may receive less than a 100% for the component (e.g., 84%)).  If these two example components were the only components of the engagement score and were equally weighted, the calculated engagement score would be 90%.  In some embodiments, however, the components may have different weights, and the  .


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of SRI (US Patent Publication 2017/0154495).
Regarding claim 10, Tsai does not explicitly disclose:
wherein the machine-learning model is a binary classifier.
However, SRI, which is directed to facilitate user engagement on enterprise interaction channels that further builds a model that creates a correlation between the journeys, interactions, and the type of user that are engaging in the different channels and further teaches:
wherein the machine learning model is a binary classifier ([0056] In an embodiment, the analysis engine 101 may be configured to extract features from information associated with each user and provision the features to the prediction models. In an embodiment, the prediction models may use any combination of the above-mentioned input features to predict the user's likely intentions. In conventional user categorization mechanisms, such prediction models are embodied as binary classifiers, where the output of the prediction models are generally generated in form of binary values (1 or 0) to indicate whether the user will purchase a good or service during the current journey or not. In at least one example embodiment of the invention, the prediction may be performed using a fuzzy logic based classifier. The use of a fuzzy-logic based classifier results in generation of output from the classifier, in form of scores on a scale of 0 to 1, which further enables categorization of users into broader ranges of categories. For example, a user, whose prediction score is from 0.0 to 0.5 may be categorized as a non-hot lead, whereas a user whose prediction score is from 0.6 to 0.8 may be categorized as a warm lead, and a user whose prediction score is from 0.9 to 1 may be categorized as a hot lead. Categorization of users, by the analysis engine 101, based on such prediction scores is mentioned herein for illustration purposes and may not be considered to be limiting the scope of the invention. The logic and the output of the fuzzy logic based classifier may loosely be defined by an authorized person or may be set from machine learning of observed results. Users classified in different categories may then be treated differently (for example, preferentially or otherwise) so as to facilitate sale of a good or service, or to improve user experience of interacting on an enterprise interaction channel. ).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to use a binary classifier machine learning model since such modification in the system of Tsai is just a replacement of a generic learning model with a well-known model that yields to results such as being able to predict the user's likely intentions and to additionally facilitate sale of a 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA C SANTOS-DIAZ whose telephone number is (571)272-6532.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689